DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  Paragraph 175, Lines 7-8:  The specification mentions that it “(PROBABLY NEED A FIGURE)”.  Will there be a figure included?  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  The claim introduces “a reader”.  Is this the same “reader” as seen in claim 1 or is it an additional reader?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the QRS" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Euliano, II et al [U.S. 9,047,746] in view of Zdeblick et al [U.S. 7,978,064].
For claim 1, the electronic medication adherence system (Title: electronic medication compliance monitoring system) taught by Euliano includes the following claimed subject matter, as noted, 1) the claimed medication device is met by the electronic pill (No. 14) having an electronic transmission capability that is configured to transmit data wirelessly (Col. 4, Lns. 64-66: electronic components of pill 14 are capable of wireless transmission), wherein the data includes physiologic signals corresponding to measurement of one or more physiological parameters of a patient who ingested the medication device (Col. 15, Lns. 3-4: it is important to detect that the pill is ingested by the appropriate person; Col. 15, Lns. 8-12: an electronic pill monitors physiologic signals inside the body 16…the patient’s electrocardiogram (ECG) is detected and measured by the electrical contacts or antenna of the tag 15), 2) the claimed power source coupled to the medication device is met by the power source (No. 22) as well as the energy harvesting module (No. 205) configured to harvest energy wherein the energy storage (No. 207) is configured to store the harvested energy to use this energy to power a tag (No. 15: Col. 9, Lns. 62-63), and 3) the claimed reader is met by the external reader (No. 11) for receiving the data (using RF transceiver No. 12) indicating the presence of the medication device in a patient’s body or digestive tract (see Figures 1 and 3) and the physiologic signals corresponding to measurement of one or more physiological parameters of the patient who ingested the medication device (Col. 15, Lns. 12-14: The tag 15 either processes the signal or passes the signal via the out-link 52 to the reader for further processing; Col. 15, Lns. 20-23: the processing system (either in the tag 15, reader 11, or elsewhere downstream) detects parameters of the electrical characteristics of signals received inside the body), wherein the physiologic signals received by the reader can be compared to a previously collected physiologic signal to determine whether the signals received by the reader are from the same patient of the previously collected physiologic signal (Col. 15, Lns. 47-52: This information is used for a first calibration step and recorded as the baseline ECG output…the measurement by the tag 15 can be checked against this calibration to ensure that the proper person is taking the medication).  However, there is no mention of harvesting the energy when at least one electrode chemically interacts with a patient’s stomach acid.
Ingestible medical apparatus have had their own power sources for some time.  The communication system taught by Zdeblick includes two digestible materials (Nos. 34 and 36) that provides power for operating the system as well as produces the current flow through the conducting fluid and the system.  As the system reaches an electrolyte, e.g. stomach acid (Col. 6, Lns. 45-61), the patch for current flow between the materials 34 and 36 is completed external to the system.  As mentioned in the Background, prior art power sources are costly to produce and potentially harmful to the surrounding environment if the power source leaks or is damaged.  The power source of Zdeblick would be ideal for ingestion as the circuitry and components that are placed within an environment requiring a conducting fluid.
The Zdeblick provides for a power source ideally suited for ingestion, and the Euliano reference is also geared toward an ingestible device having a power source.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a power source similar to Zdeblick in the device of Euliano for the purpose of using a power source particularly suited for the environment in which is it to be used.
For claim 2, the Euliano reference uses an antenna (No. 203) for communications.
For claim 3, the reader is met by the external reader (No. 11) in wireless communication with the medication device (RF transceiver No. 12) and configured to receive data.
For claim 4, the communications to and from the tag (No. 15) of Euliano are protected, encrypted, encoded, or made secure (Col. 18, Lns. 38-41) to prevent interpretation by other devices.
For claim 5, the two materials Nos. 34 and 36 of Zdeblick perform the same function as two electrodes (Col. 6, Lns. 62-63).
For claim 6, the tag (No. 15) of Euliano can be modified to include sensors to measure various attributes of the pill’s surroundings, such as a pH monitor, temperature probe, and others (Col. 14, Lns. 58-61).
For claim 7, the physiologic signals measured in Euliano is the patient’s ECG (Col. 15, Lns. 10-11).
For claim 8, the physiologic signals of Euliano are characteristic of the patient’s ECG signal (Col. 15, Lns. 22-25: characteristics including but not limited to: periodicity, amplitude, signal shape, and signal to noise ratio).
For claim 9, the physiologic signals of Euliano correspond to an ECG signal (Col. 15, Lns. 10-11).
For claim 10, the physiologic signals of Euliano include peak geometry (Col. 15, Ln. 24) and heart rate (Col. 15, Ln. 39).\
For claim 11, the dynamic features measured over time in Euliano include muscle activity (Col. 15, Ln. 41).
For claim 12, a previously collected physiologic signal of the patient is measured by the reader in Euliano (Col. 15, Lns. 25-29: the signal detected inside the body can be transmitted to the reader 11 and verified against a preloaded signature of the ECG or other physiologic signal recorded earlier, for example, during the initial administration of the system 10).
For claim 13, the physiologic signals found in Euliano are timed relative to a feature of the ECG (Col. 15, Lns. 35-37: These physiologic features and their dynamic features (changes in the signals over time) are useful to identify the patient 16).
For claim 16, detection of multiple physiologic signals (Col. 15, Ln. 16: pulse; Col. 15, Ln. 39: heart rate variability) are performed at the same time as the ECG measurement in Euliano.
For claim 17, the tag PLL of Euliano operates continuously (Col. 21, Ln. 7).  Also, the tag (No. 15) of Euliano is designed to be tracked throughout the patient’s digestive tract (Col. 15, Lns. 35-44) over time to determine the location of the tag, thereby requiring constant operation.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Euliano et al in view of Zdeblick et al as applied to claim 1 above, and further in view of Albert et al [U.S. 5,117,833].
For claim 14, the physiologic signals of Euliano are ECG signals and peak geometry.  However, there is no specific mention of timing relative to the peak of a QRS.
Analyzing electrocardiogram signals for different attributes have been performed for many years, as seen in the method and apparatus taught by Albert.  In the reference, a computer implemented process is used for analysis of electrocardiogram signals and an improved type of spectral filter to determine selected QRS potentials.  The principal waves of an ECG signal (Fig. 2) are measured and filtered to determine signal anomalies in a heartbeat that may be indicative of heart damage or abnormality brought out through various processes (Col. 3, Lns. 48-51).  Figure 3 depicts a QRS complex in relation to the overall beat (PQRST).  This is then used to isolate and identify signal abnormalities.
The very reason the ECG signal in Euliano is used is to identify the proper person or patient taking the electronic pill or medication.  If any abnormalities are detected, then it is judged that the person who took the pill is not the patient the pill is meant for.  The Albert reference shows that analyzing the timing of the QRS peak has been used to identify any abnormalities.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze a QRS peak in the system of Euliano for the purpose of analyzing a common and well-known aspect of the ECG signal that has been used to identify abnormalities in the past with some success.
For claim 15, Figure 3 of Albert depicts extraction of data points (PQRST) in the pulse of an ECG signal.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zander et al [US 2009/0030279] is a compact diagnostic capsule.
Robertson et al [U.S. 8,858,432] includes an ingestible event marker.
Jones et al [U.S. 10,980,739] detects muscle contractions using an electronic pill.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
9/9/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687